DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a status determination processing unit configured to determine” and “a carrier gas flow rate control unit configured to control a flow rate” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 lacks written description for “a status determination processing unit configured to determine a status of the plasma generator”.  Specifically, there is no disclosure of what “the status of the plasma generator” means.  Paragraph [0011] of the 
Each of the above paragraphs suggests some relation between the status and the frequency of the high-frequency power and the gas flow, however none of the paragraphs recite what the status is, nor how the status is determined by a changing frequency or gas flow. 
MPEP 2161.01 (I) recites:
When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure." Finisar Corp. v. DirecTV Grp., Inc.,
In the instant case, the specification does not clarify how the determination processor determines a status based on the input information (i.e. change of frequency and change of gas flow rate).  Moreover, since it is unclear what quantitatively the status is supposed to representing, it is unclear how a change in frequency or gas flow rate would result in an output status of plasma.  For instance paragraph [0048] of the published application recites with respect to figure 3:
“when the flow rate 91 of the carrier gas has reached a predetermined value A, the status determination processing unit 81 compares the value B of the plasma frequency 92 with the threshold V. The threshold V is set to a value larger than a value of the plasma frequency 92 predicted when the atomized sample S is correctly introduced into the plasma 18. Thus, when the value B is smaller than the threshold V, it is determined that the sample S is correctly introduced, and when the value B is equal to or larger than the threshold V, it is determined that the sample S is not correctly introduced. As described above, since the plasma frequency 92 when the flow rate 91 of the carrier gas has reached the predetermined value A can be predicted, the status of the device can be accurately determined by comparing the threshold V determined based on the predicted frequency with the value B of the actual plasma frequency 92”
The above paragraph does not explain what the status of the device is nor how it is accurately determined by comparing the threshold V with the value B.  At best all such a comparison appears to be doing is determining is the sample is correctly introduced or not.  This does not suggest anything as to a determination of a status of the plasma.  
Moreover, there is no embodiment where the status determination processing unit is configured to determine a status of the plasma generator based on  both:
“a change in a frequency of the high-frequency power supplied to the induction coil by the high-frequency power supply unit; and
 the change in the frequency of the high-frequency power caused by a change in the flow rate of the carrier gas.”
That is, the specification teaches a status is determined either based on the change in frequency supplied to the induction coil by the high frequency power supply unit ([0039]) or by the change in the frequency of the high-frequency power cause by a change in flow rate of the carrier gas.  There is no disclosure that the change in frequency by both a change in frequency by the high-frequency power supply unit and the carrier gas flow rate.
Claim 8 is commensurate in scope and lacks written description for the same reasons above.
All dependent claims lack written description by virtue of their dependencies on claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is vague and indefinite for reciting “determine a status of the plasma generator” because the specification does not make clear what a status of the plasma means, nor how the claimed inputs into the processing unit can output a status of the plasma.
Moreover, claim 1 is vague and indefinite for reciting “a status determination processing unit configured to determine a status of the plasma generator based on a change in a frequency of the high-frequency power supplied to the induction coil by the high-frequency power supply unit;…, wherein the status determination processing unit determines the status of the plasma generator based on the change in the frequency of the high-frequency power caused by a change in the flow rate of the carrier gas” because it is unclear whether the status of the plasma generator is determined based on both the change of frequency supplied and the change of frequency caused by a change in gas flow or if the claim is suggesting the status is determined twice, each time based on different input.
Claim 8 is commensurate in scope and thus vague and indefinite for the same reasons discussed above.
All dependent claims are vague and indefinite by virtue of their dependencies on claim 1.
Claim limitation “a status determination processing unit” and “a carrier gas flow rate control unit configured to control a flow rate” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim and therefore, it is not 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakata et al. (US pgPub 2008/0099671)
Regarding claim 1, Sakata et al. teach a plasma generator (fig. 1) for generating plasma (5), comprising: 
a plasma torch (20) in which an electromagnetic field is formed by an induction coil (25), a cylindrical plasma is formed in the electromagnetic field (as seen in figure 1, cylindrical by virtue of the pipes 22/23), and an atomized sample is supplied toward an inside of the plasma (aerosol supplied through connecting pipe 31) by a carrier gas ([0047]); 
a high-frequency power supply unit (80) configured to supply high-frequency power to the induction coil ([0042]); 
a status determination processing unit ([0063] apparatus to diagnose device properties and calibrate the parameters that operate the device such that a state near the estimated plasma state can be provided.  That is, determine a state by calibration 
Regarding claim 4, Sakata et al. teach wherein the carrier gas flow rate control unit controls the flow rate of the carrier gas based on a determination result by the status determination processing unit ([0051]-[0052], [0063] and see discussion above).
Regarding claim 5, Sakata et al. teach an auxiliary gas flow rate control unit configured to control a flow rate of an auxiliary gas for controlling a position of the plasma ([0049], wherein figure 1 shows 77a supplied to 22.  Since Auxiliary gas is supplied directly behind the plasma, the flow rate controls the position), wherein the auxiliary gas flow rate control unit controls the flow rate of the auxiliary gas based on a determination result by the status determination processing unit ([0051], [0049].  Aux. gas is supplied at a flow rate in an aerosol state, thus resulting in a plasma state.  Since the gas control part 79 controls gas based on the second parameter (see abstract), 
Regarding claim 7, Sakata et al. teach wherein ions generated by the plasma in the plasma generator are used for an analysis (inherent to ICP-MS see title).
Claim 8 is commensurate in scope, thus anticipated as discussed herein above.


Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Applicant admitted prior art (herein AAPA).
Regarding claim 8, AAPA teaches a device status determination method of determining a status of a plasma generator for generating plasma (paragraph [0011] of the published application) using a plasma torch in which an electromagnetic field is formed by an induction coil ([0003]), a cylindrical plasma is formed in the electromagnetic field ([0006]), and an atomized sample is supplied to an inner side of the plasma by a carrier gas ([0002]), the method comprising: a high-frequency power supply step for supplying high-frequency power to the induction coil ([0004]); a status determination step for determining a status of the plasma generator based on a change in a frequency of the high-frequency power supplied to the induction coil by the high-frequency power supply step ([0011], note any change in status because of a change in frequency may be observed by the operator); and a carrier gas flow rate control step for controlling a flow rate of the carrier gas (since carrier gas is provided a flow rate is controlled by turning on or off the supply of carrier gas), wherein in the status determination step, the status of the plasma generator is determined based on the .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sakata et al. in view of AAPA.
Regarding claim 6, , Sakata et al. fails to disclose wherein light emitted from the plasma in the plasma generator is detected and analyzed.
However, AAPA teaches wherein light emitted from the plasma in the plasma generator is detected and analyzed ([0002]).
AAPA modifies Sakata et al. by suggesting a photodetector to detect emission of light generated.
Since both invention are directed towards ICP generators, it would have been obvious to one of ordinary skill in the art to incorporate the photodetector of AAPA into the device of Sakata et al. because it make it possible to obtain an emission spectrum peculiar to components in a sample, thus increasing the abilities of the device to perform a second type of analysis of the sample.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616. The examiner can normally be reached M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881